          Case 1:19-vv-00654-UNJ Document 45 Filed 02/05/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-654V
                                        UNPUBLISHED


    DONA KAPLAN, as Executrix of the                        Chief Special Master Corcoran
    Estate of Harold Kaplan,
                                                            Filed: December 10, 2020
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Influenza (Flu) Vaccine;
    HUMAN SERVICES,                                         Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)
                       Respondent.


Mark Theodore Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

        On May 2, 2019, Harold Kaplan filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). 3 Mr. Kaplan alleged that as a result of his October 2, 2017 influenza (“flu”)
vaccination he suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”).
See Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
 Dona Kaplan was substituted as Petitioner in this case on October 26, 2020, following the death of Mr.
Kaplan.
         Case 1:19-vv-00654-UNJ Document 45 Filed 02/05/21 Page 2 of 2




       On December 8, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
Recommending Compensation and Proffer of Compensation at 1, 3-4. Specifically,
Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (DICP), have reviewed the facts
       of this case and concluded that petitioner’s claim meets the Table criteria
       for SIRVA. Specifically, Mr. Kaplan had no history of pain, inflammation, or
       dysfunction of the affected shoulder prior to intramuscular vaccine
       administration that would explain the alleged signs, symptoms, examination
       findings, and/or diagnostic studies occurring after vaccine injection; he more
       likely than not suffered the onset of pain within forty-eight hours of vaccine
       administration; his pain and reduced range of motion were limited to the
       shoulder in which the intramuscular vaccine was administered; and there is
       no other condition or abnormality present that would explain Mr. Kaplan’s
       symptoms.

Id. at 3-4 (citing 42 C.F.R. § 100.3(a), (c)(10)). Respondent further agrees that “[w]ith
respect to other statutory and jurisdictional issues, the records show that the case was
timely filed, that the vaccine was received in the United States, and that petitioner satisfies
the statutory severity requirement by Mr. Kaplan suffering the residual effects or
complications of his injury for more than six months after vaccine administration.” Id. at 4
(citing 42 U.S.C. § 11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
